Detailed Action
This is the first office action on the merits for US application number 16/614,354.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the incline is an arch in cross section of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claim(s) 1-12 is/are objected to because of the following informalities:  
Claim 1 line 1 should read “A threaded
Claim 1 line 1 and 2 should read “[[stabilizing]]stabilizing”.
Claim 1 line 4, claims 2-11 line 1, and claim 12 line 2 should read “[[characterised]]characterized”.
Claims 2-12 line 1 should read “The threaded.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claims 1-12 are rejected under 35 U.S.C. 101 because “a screw (11) in conjunction with the sacrum, characterized in that a washer (2) is located between the ilium and” appears to claim a human organism as “the sacrum” and “the ilium” in claim 1 line 4. Examiner suggests amending as “a screw (11) configured for use in conjunction with [[the]]a sacrum, characterized in that a washer (2) is configured to be located between [[the]]an ilium and”.
Claim 12 is rejected under 35 U.S.C. 101 because “the alignment arm (10) points towards the ventral edge of the joint socket of the hip joint.” appears to claim a human organism as “hip joint” in claim 1 lines 4-5. Examiner suggests amending as “such that the alignment arm (10) is configured to point[[s]] towards [[the]]a ventral edge of [[the]]a joint socket of [[the]]a hip joint.”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to the claim format and unusual comma usage, where it is intended that the preamble ends and the body begins, the missing noun before “either using” in line 2, antecedent basis in the body of the claim for many claim terms, and the missing noun before ‘characterized in’ in line 4 and what is intended to be characterized, the intent of the ‘ilium is’ being on a line by itself, etc. Further, Examiner notes that the use of alternatives for a rod or a screw and their alternative function in a single claim is confusing. For example, it is unclear if ‘a threaded rod in conjunction with threaded nuts or a screw configured for use in conjunction with a sacrum’ is intended to recite a (threaded rod + threaded nuts) or a screw or a threaded rod + (threaded nuts or a screw) and it is unclear as to if ‘located between the ilium and the threaded nut or the screw head’ is intended to read ‘located between the ilium and the threaded nut’ or ‘located between the screw head’ and what other structure or what words have been omitted. Examiner suggests amending to clarify. Examiner is interpreting some phrases broadly as the intent does not appear discernable in light of the disclosure and is interpreting others as referring to: 
A threadedthe threaded joint comprising:
configured for use in conjunction with [[the]]a sacrum, and
configured to be located between [[the]]an ilium and the threaded nut or [[the]]a screw head[[, in]] so that [[the]]a face [[(3)]] of the washer [[(2)]] that faces the ilium is mutually inclined in at least two planes, the at least two planes being arranged at an angle to one another, 
wherein the washer [[(2)]] has an opening [[(4)]] for [[the]] passage of a region of the threaded rod [[(1)]] or of the screw [[(11)]], the opening [[(4)]] being widened in [[the]]a direction of the ilium.”.
That is, this is the Examiner’s best guess at the intended claim scope and Examiner suggests these amendments as well others based upon a careful review of the claim to clarify the above noted clarity issues.
Claim(s) 1-12 is/are unclear with regards to a threaded joint in line 1 as it does not appear that a joint that is threaded is necessarily claimed or disclosed for the claimed invention. That is, while it appears that the rod may thread to a washer, the shown washer and screw appear have an unthreaded, conical joint. Examiner is interpreting this as referring to, and suggests amending as, “a 
Claim(s) 2-12 is/are unclear with regards to the missing noun preceding “characterised in” in line 1. Examiner is interpreting this as referring to, and suggests amending as, “according to claim 1 further comprising” in claims 2-6, 9, 11, and 12, “according to claim 6 further comprising” in claims  and 8, “according to claim 9 further comprising” in claim 10 and correcting other grammatical inconsistencies.
Claim(s) 2 is/are unclear with regards to faces in line 1 and openings in line 2 and if the claimed “face” and “opening” in claim 1 lines 5 and 8, respectively, are intended to be a plurality of faces/openings in claim 1 or a singular face/opening in claim 2 lines 1 and 2, respectively. Examiner is interpreting this broadly, and suggests amending to clarify.
Claim(s) 4 recites/recite the limitation "the inner wall of the opening (4) is a cone" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 is further unclear as to how the walls of an opening, i.e. an absence of space, are a cone, i.e. a three dimensional structure. Examiner is interpreting this broadly, and suggests amending as, “[[the]]an inner wall of the opening (4)” to address the antecedent basis issue and suggests further amending to clarify how an opening, i.e. absence of space, is a cone, i.e. a three dimensional structure.
Claim(s) 5 recites/recite the limitation "the attachment” in line 3 and “the periosteum" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “for supporting [[the]] attachment of the washer (2) to [[the]]a
Claim(s) 9 recites/recite the limitation "the face (5) of the washer (2) that faces away from the ilium" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a face (5) of the washer (2) that faces away from the ilium”.
Claim(s) 9 recites/recite the limitation "the holes" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “has at least two 
Claim(s) 11 recites/recite the limitation "the region of the ala ossis ilii" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a region of [[the]]an ala ossis ilii”.
Claim(s) 12 is/are unclear with regards to the joint of claim 1 line 1 comprising an alignment arm of a positioning sleeve in lines 2-3 which are not disclosed to be part of the joint. Examiner is interpreting this as referring to a system claim and suggests amending accordingly. 
Claim(s) 12 recites/recite the limitation "the positioning sleeve" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a positioning sleeve”.
Claim(s) 12 recites/recite the limitation "the ventral edge of the joint socket of the hip joint" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a ventral edge of [[the]]a joint socket of [[the]]a hip joint”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler et al. (US 2011/0313466, hereinafter “Butler”).
As to claim 1, Butler discloses a joint/device (Figs. 1-8) capable of use for supporting and stabilizing a posterior pelvic ring fracture or for stabilizing and stiffening the sacroiliac joint (if one so chooses to insert the structure shown in Fig. 1-8 therein, ¶32 discloses use with a spinal facet, ¶35 discloses gripping bone surface), the threaded joint comprising: a screw (12) capable of use in conjunction with a sacrum (if one so chooses to insert the structure shown in Fig. 1-8 therein, ¶32 discloses use with a spinal facet, ¶35 discloses gripping bone surface), and a washer (14) capable of being located between an ilium (if one so chooses, ¶35 discloses bottom 30 gripping bone surface) and a screw head (20) so that a face of the washer that faces the ilium (see illustration of Fig. 8, if one so chooses, ¶35 discloses gripping bone surface) is mutually inclined in at least two planes (see illustration of Fig. 7, Figs. 3, 5, and 7), the at least two planes being arranged at an angle to one another (Figs. 3, 5, and 7), wherein the 
As to claim 2, Butler discloses that the face and the opening of the washer that face the ilium mirror one another (Fig. 7) capable of use for placement on the left ilium and on the right ilium (if one so chooses, ¶35 discloses gripping bone surface).
As to claim 3, Butler discloses that the incline is a straight line or an arch in cross section (Figs. 3, 5, and 7).
As to claim 5, Butler discloses that the face of the washer that faces the ilium has at least one elongate recess (see illustration of Fig. 7) capable of use for supporting the attachment of the washer to a periosteum (if one so chooses, ¶35 discloses gripping bone surface).
As to claim 11, Butler discloses that the inclines of the washer (2) are capable of use on the ilium in a region of an ala ossis ilii (if one so chooses, ¶35 discloses gripping bone surface).

    PNG
    media_image1.png
    952
    735
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    687
    897
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Kaute (US 3,596,656).
As to claims 4-8, Butler discloses the invention of claim 1 as well as that an inner wall of the opening (40) extends downwardly and radially inwardly from the top surface in a tapering, slanting or angled manner (¶35) and the screw head has an underside claim 7, Butler discloses that the screw has the screw head (Fig. 8), a cylindrical shank (16, Fig. 3) and a thread (18). As to claim 8, Butler discloses that the screw has a continuous channel (17) having at least one outlet opening (see illustration of Fig. 8) in the region of the thread (Fig. 8).
Butler is silent to the inner wall of the opening being is cone-shaped and the screw head being conical. 
Kaute teaches a similar joint/device (Figs. 1-5) comprising: a screw (14, Figs. 1 and 2, col. 3 lines 5-7) having a screw head (46), and a washer (12, Figs. 1, 2, 3, and 5), wherein the washer has an opening (Figs. 1, 2, 3, and 5) capable of use for passage of a region of the screw (Figs. 1 and 3), an inner wall of the opening (36) being is cone-shaped (Figs. 3 and 5, col. 2 line 67) and the screw head being conical (Figs. 1 and 2, col. 2 line 74 – col. 3 line 1). As to claim 7, Kaute teaches that the screw has the conical screw head (Figs. 1 and 2, col. 2 line 74 – col. 3 line 1), a shank (44, Figs. 1 and 2) and a thread (Figs. 1 and 2).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the inner wall of the opening and the screw head as disclosed by Butler to be cone-shaped and conical, respectively, as taught by Kaute in order to firmly hold against the bone (Kaute col. 3 lines 3-4) with the screw head slightly inset into the washer (Kaute col. 3 lines 4-5) with the inner wall of the opening tapering, slanting or angling (Butler ¶35) and the screw having a curvature 

Claim(s) 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable Butler in view of Lombardo et al. (US 2004/0127896, hereinafter “Lombardo”).
As to claims 9 and 10, Butler discloses the invention of claim 1 as well as a face of the washer that faces away from the ilium (see illustration of Fig. 8, if one so chooses, ¶35 discloses the bottom 30 gripping bone surface). 
Butler is silent to the face of the washer that faces away from the ilium has at least two holes which are used for positioning on the ilium in order to releasably engage projections of a positioning sleeve and that the projections are axial extensions of the positioning sleeve.
Lombardo teaches a similar joint/device (Figs. 1-9) comprising: a screw (14) having a screw head (20), and a washer (18), wherein the washer has an opening (19) capable of use for passage of a region of the screw (Figs. 3B), wherein a face of the washer that faces away from the ilium (upper face as shown in Figs. 3A and 3B) has at least two holes (32s) which are used for positioning on the ilium in order to releasably engage projections (41, Figs. 8A and 8B, ¶58) of a positioning sleeve (40, Figs. 8A and 8B, ¶58) and the projections are axial extensions of the positioning sleeve (Figs. 8A and 8B, ¶58).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the face of the washer that faces away from the ilium as disclosed by Butler by adding at least two holes for releasably 

As to claim 12, Butler discloses the invention of claim 1 as well as a face of the washer that faces away from the ilium (see illustration of Fig. 8, if one so chooses, ¶35 discloses the bottom 30 gripping bone surface). 
Butler is silent to the washer and an alignment arm of a positioning sleeve which is connected to the washer are arranged such that the alignment arm is configured to point towards a ventral edge of a joint socket of a hip joint.
Lombardo teaches a similar joint/device system (Figs. 1-9) comprising: a screw (14) having a screw head (20), a washer (18), wherein the washer has an opening (19) capable of use for passage of a region of the screw (Figs. 3B), and an alignment arm (43. Fig. 8A) of a positioning sleeve (40, Figs. 8A and 8B, ¶58) which is connected to the washer (Fig. 8A, ¶58), wherein the washer and alignment arm are arranged (Fig. 8A, ¶58) such that the alignment arm is capable of pointing towards a ventral edge of a joint socket of a hip joint (if one chooses to orient them as such, Figs. 7A-8B), wherein a face of the washer that faces away from the ilium (upper face as shown in Figs. 3A and 3B) has at least two holes (32s) which are capable of releasably engaging projections (41, Figs. 8A and 8B, ¶58) of the positioning sleeve and the projections are axial extensions of the positioning sleeve (Figs. 8A and 8B, ¶58).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the device/system and face of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/AMY R SIPP/Primary Examiner, Art Unit 3775